Motion Granted; Vacated and Remanded and Memorandum Opinion filed
July 14, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00514-CV


                   KINGS HIGH RANCH, L.L.C., Appellant

                                        V.

ULTIMATE KOBE BEEF, L.L.C., ALLISON MAE GODWIN AND BRUCE
                R. HEMMINGSEN, Appellees

                   On Appeal from the 405th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 12-CV-0343


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed October 3, 2014. On July 6, 2015,
the parties filed a joint motion to set aside the judgment and remand the case for
entry of a settlement agreement. See Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, we vacate the judgment signed October 3, 2014, and we
remand the cause to the trial court for rendition of judgment in accordance with the
parties’ agreement.

                                                   PER CURIAM



Panel consists of Justices Christopher, Brown and Wise.




                                         2